DETAILED ACTION
This office action is in response to the original application filed on May 19, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-30 have been cancelled.

Claims 31-55 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 55 is a dependent claim of independent claim 54. However, it is claiming the system of another independent claim 53. It is not clear that the claim is depending on independent claim 53 or 54. For examining purpose, claim 55 is rejected under the same reason set forth in rejection of claims 53 and 54. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31, 34-39, 43-46, 48, and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Tribble (US 5,781,633) in view of Matsushima (US Pub. No. 2010/0332820).

As per claim 31 Tribble discloses:
A method for deployment of components of a distributed application on destination runtime environments, the method being performed by a source runtime environment, the method comprising: (column 1, line 5-8 of Tribble, the present invention relates generally to object-oriented computer languages for distributed computing and, particularly, to systems and methods for providing secure messaging among distributed objects) and (column 3, line 40-50 of Tribble, the present invention is a system that provides capability security for distributed object-oriented programs. More particularly, the present invention is adapted to be used in a distributed object system wherein communications between objects in different processes are rendered transparent through the use of proxy objects and transports).
Providing, with the components residing on the source runtime environment, public key fingerprints between the components, such that each component has its own public key and its own private key and is provided with a public key fingerprint of at least one other of the components; (column 8, line 19-35 of Tribble, in the preferred embodiment of FIG. 4A, each object 160 has a data area 230 that includes a unique public key ("pubkey") 232 and private key ("pvtkey") 234 that can be used to encode and decode messages transmitted to and received by that object. In this and subsequent figures, the object and location associated with a particular key is indicated after that key's name or reference number. Thus, object A1 160-a1 has respective public and private keys pubkey.a1 232-a1 and pvtkey.a1 234-a1. The data area 230 also includes a list of all object public keys (i.e., references 236) that are known to a particular object 160. These object references 236 constitute the list of objects an object is authorized to access. Thus, the object references 236-a1 for the object A1, which has communications links to the objects A2, A3 and B2, include pubkey.a2, pubkey.a3 and pubkey.B/b2. Each of these object references 236-a1 includes the referenced object's public key and the object's location). See public key a2, and a3 for object A2 and A3 respectively that are in the same process A (i.e., residing on the same source runtime environment) in fug. 4A.  
Tribble teaches the method of communicating message between objects in different processes (column 3, line 40-50 of Tribble) but fails to disclose:
Migrating each of the components from the source runtime environment to its destination runtime environment for deployment of each component on its destination runtime environment.
However, in the same field of endeavor, Matsushima teaches this limitation as, (paragraph 9 of Matsushima, the present invention has been achieved in view of the above problems, and an aim thereof is to provide a migration apparatus, a migration system, migration and security terminal devices, each capable of realizing migration of data between devices that use different encryption algorithms or have different security authentication levels) and (paragraph 465 of Matsushima, when the Migration Authority 2501 migrates an execution environment from the Fourth Electronic Terminal Device 2502 to the Fifth Electronic Terminal Device 2503, the Migration Authority 2501 checks the encryption Strength Level of the Fourth Electronic Terminal Device 2502 as the migration source and the encryption Strength Level of the information management by the Fifth Electronic Terminal Device 2503 as the migration destination, and judges whether the migration should be permitted or not, according to a given algorithm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tribble and include the above limitation using the teaching of Matsushima in order to securely migrate data/message/executable between different device/objects/component with different level of security (see paragraph 9 of Matsushima).

Claim 53 is rejected under the same reason set forth in rejection of claim 31:

As per claim 34 Tribble in view of Matsushima discloses:
The method of claim 31, wherein the private keys, the public keys, and the public key fingerprints are generated by the components, the providing further comprising: distributing the public key fingerprint of each of the components to at least one other of the components. (column 8, line 19-35 of Tribble, in the preferred embodiment of FIG. 4A, each object 160 has a data area 230 that includes a unique public key ("pubkey") 232 and private key ("pvtkey") 234 that can be used to encode and decode messages transmitted to and received by that object. In this and subsequent figures, the object and location associated with a particular key is indicated after that key's name or reference number. Thus, object A1 160-a1 has respective public and private keys pubkey.a1 232-a1 and pvtkey.a1 234-a1. The data area 230 also includes a list of all object public keys (i.e., references 236) that are known to a particular object 160. These object references 236 constitute the list of objects an object is authorized to access. Thus, the object references 236-a1 for the object A1, which has communications links to the objects A2, A3 and B2, include pubkey.a2, pubkey.a3 and pubkey.B/b2. Each of these object references 236-a1 includes the referenced object's public key and the object's location). See public key a2, and a3 for object A2 and A3 respectively that are in the same process A (i.e., residing on the same source runtime environment) in fug. 4A.

As per claim 35 Tribble in view of Matsushima discloses:
The method of claim 31, wherein the components are configured to communicate with each other according to at least one connection path, the at least one connection path defining a network topology. (Column 3, line 42-47 of Tribble, the present invention is adapted to be used in a distributed object system wherein communications between objects in different processes are rendered transparent through the use of proxy objects and transports).

As per claim 36 Tribble in view of Matsushima discloses:
The method of claim 34, wherein the public key fingerprints are distributed in accordance with the network topology such that there are two public key fingerprints per connection path. (Column 13, line 8-24 of Tribble, assuming that process A wants to establish a secure inter-process channel with process B and only knows B's fingerprint 378-b, process A would first issue a message asking the process with the fingerprint 378-b (i.e., process B) to return its public key 370-b. Process B would then return its public key 370-b to process A, which uses the fingerprint 378-b and the appropriate hash function to verify that the returned public key was indeed from process B. Once process A has verified process B's public key, the two processes can establish their Diffie-Helman agreed key AK-AB as already described).

As per clam 37 Tribble in view of Matsushima discloses:
The method of claim 36, wherein the public key fingerprints are distributed such that there is one public key fingerprint at each end of each connection path, with each public key fingerprint of the component at one end of a given connection path corresponding to the public key of the component at opposite end of the given connection path. (Column 13, line 8-24 of Tribble, assuming that process A wants to establish a secure inter-process channel with process B and only knows B's fingerprint 378-b, process A would first issue a message asking the process with the fingerprint 378-b (i.e., process B) to return its public key 370-b. Process B would then return its public key 370-b to process A, which uses the fingerprint 378-b and the appropriate hash function to verify that the returned public key was indeed from process B. Once process A has verified process B's public key, the two processes can establish their Diffie-Helman agreed key AK-AB as already described).

As per claim 38 Tribble in view of Matsushima discloses:
The method of claim 31, wherein each of the public keys is signed by a trusted agent before each of the components is migrated to its destination runtime environment. (Column 12, line 47-55 of Tribble, in the preferred embodiment, each process also includes a fingerprint 378 (e.g., 378-b), which is the hash of the process's public key 370. The fingerprint 378 is a much smaller substitute for the public key 370 (e.g., whereas a typical Diffie-Helman public key has on the order of 1000 bits, a reasonable fingerprint needs only to be between 64 and 128 bits in length) and can be used as a substitute for the public key when two processes are establishing a secure Diffie-Helman communications channel).

As per claim 39 Tribble in view of Matsushima discloses:
The method of claim 31, further comprising: managing, with the components residing on the source runtime environment, exchange of at least one of configuration information and data between the components. (Column 13, line 8-24 of Tribble, assuming that process A wants to establish a secure inter-process channel with process B and only knows B's fingerprint 378-b, process A would first issue a message asking the process with the fingerprint 378-b (i.e., process B) to return its public key 370-b. Process B would then return its public key 370-b to process A, which uses the fingerprint 378-b and the appropriate hash function to verify that the returned public key was indeed from process B. Once process A has verified process B's public key, the two processes can establish their Diffie-Helman agreed key AK-AB as already described).

As per claim 43 Tribble discloses:
A method for facilitating exchange of public key fingerprints between components of a distributed application, each component having its own public key and its own private key, the method being performed by one of the components, the method comprising: (column 13, line 8-24 of Tribble, assuming that process A wants to establish a secure inter-process channel with process B and only knows B's fingerprint 378-b, process A would first issue a message asking the process with the fingerprint 378-b (i.e., process B) to return its public key 370-b. Process B would then return its public key 370-b to process A, which uses the fingerprint 378-b and the appropriate hash function to verify that the returned public key was indeed from process B. Once process A has verified process B's public key, the two processes can establish their Diffie-Helman agreed key AK-AB as already described).
Tribble teaches the method of obtaining, when in the same trusted network environment as the other components, a public key fingerprint of at least one of the other components before establishing a secure inter-process channel as, (column 13, line 8-24 of Tribble, assuming that process A wants to establish a secure inter-process channel with process B and only knows B's fingerprint 378-b, process A would first issue a message asking the process with the fingerprint 378-b (i.e., process B) to return its public key 370-b. Process B would then return its public key 370-b to process A, which uses the fingerprint 378-b and the appropriate hash function to verify that the returned public key was indeed from process B. Once process A has verified process B's public key, the two processes can establish their Diffie-Helman agreed key AK-AB as already described) but fails to disclose:
Migrating to a destination runtime environment for deployment of the component on the destination runtime environment.
However, in the same field of endeavor, Matsushima teaches this limitation as, (paragraph 425 of Matsushima, S2803: the Migration Authority 2501 receives the request for migration of the Virtual Machine from the Fourth Electronic Terminal Device 2502 to the Fifth Electronic Terminal Device 2501. The Migration Authority 2501 sends the digest value, the digital signature and the AIK Credential 2610, which the Migration Authority 2501 receives together with the request, to the Attestation Processing Unit 501. The Attestation Processing Unit 501 verifies whether the Fourth Electronic Terminal Device 2502 is an illegitimate terminal device or not by executing attestation processing. The term "illegitimate device" means a device that has been tampered with by a malicious user or a virus and operates in an unexpected manner) and (paragraph 426, if the Fourth Electronic Terminal Device 2502 is found legitimate in Step S2803, the Migration Authority 2501 sends, to the Fifth Electronic Terminal Device 2503, the migration request from the Fourth Electronic Terminal Device 2502) and (paragraph 427 of Matsushima, in response to the request received from the Migration Authority 2501, the Fifth Electronic Terminal Device 2503 prepares for the migration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tribble and include the above limitation using the teaching of Matsushima in order to securely migrate data/message/executable between different device/objects/component with different level of security (see paragraph 9 of Matsushima). 

Claim 54 is rejected under the same reason set forth in rejection of claim 43: 

Claim 55 is rejected under the same reason set forth in rejection of claims 31 and 43:

As per claim 44 Tribble in view of Matsushima discloses:
The method of claim 43, further comprising: providing, when in the same trusted network environment as the other components, the public key fingerprint of the components to the at least one of the other components before being migrated to the destination runtime environment. (column 13, line 8-24 of Tribble, assuming that process A wants to establish a secure inter-process channel with process B and only knows B's fingerprint 378-b, process A would first issue a message asking the process with the fingerprint 378-b (i.e., process B) to return its public key 370-b. Process B would then return its public key 370-b to process A, which uses the fingerprint 378-b and the appropriate hash function to verify that the returned public key was indeed from process B. Once process A has verified process B's public key, the two processes can establish their Diffie-Helman agreed key AK-AB as already described).

As per claim 45 Tribble in view of Matsushima discloses:
The method of claim 43, wherein the trusted network environment is a source runtime environment. (Column 11, line 10-19 of Tribble, in a trusted environment such as an intranet (a proprietary network accessible only to corporate employees), inter-process and inter-machine links are reasonably secure and no encryption is required. In such a trusted environment, the teachings of the present invention provide capability security without any encryption or decryption of messages (e.g., with the public key of the recipient)).

As per claim 46 Tribble in view of Matsushima discloses:
The method of claim 43, further comprising, when being deployed on the destination runtime environment: establishing a trusted connection to at least one of the other components by receiving the public key of each of the at least one of the other components and verifying the received public key to its corresponding public key fingerprint. (Column 13, line 8-24 of Tribble, assuming that process A wants to establish a secure inter-process channel with process B and only knows B's fingerprint 378-b, process A would first issue a message asking the process with the fingerprint 378-b (i.e., process B) to return its public key 370-b. Process B would then return its public key 370-b to process A, which uses the fingerprint 378-b and the appropriate hash function to verify that the returned public key was indeed from process B. Once process A has verified process B's public key, the two processes can establish their Diffie-Helman agreed key AK-AB as already described).

As per claim 48 Tribble in view of Matsushima discloses:
The method of claim 43, wherein the private key, the public key, and the public key fingerprint are generated by the component, (Column 13, line 8-24 of Tribble, assuming that process A wants to establish a secure inter-process channel with process B and only knows B's fingerprint 378-b, process A would first issue a message asking the process with the fingerprint 378-b (i.e., process B) to return its public key 370-b. Process B would then return its public key 370-b to process A, which uses the fingerprint 378-b and the appropriate hash function to verify that the returned public key was indeed from process B. Once process A has verified process B's public key, the two processes can establish their Diffie-Helman agreed key AK-AB as already described).
Tribble teaches the method of communicating message between objects in different processes (column 3, line 40-50 of Tribble) but fails to disclose:
Providing at least the public key fingerprint to the trusted network environment for distribution to at least one other of the components.
However, in the same field of endeavor, Matsushima teaches this limitation as, (paragraph 425 of Matsushima, S2803: the Migration Authority 2501 receives the request for migration of the Virtual Machine from the Fourth Electronic Terminal Device 2502 to the Fifth Electronic Terminal Device 2501. The Migration Authority 2501 sends the digest value, the digital signature and the AIK Credential 2610, which the Migration Authority 2501 receives together with the request, to the Attestation Processing Unit 501. The Attestation Processing Unit 501 verifies whether the Fourth Electronic Terminal Device 2502 is an illegitimate terminal device or not by executing attestation processing. The term "illegitimate device" means a device that has been tampered with by a malicious user or a virus and operates in an unexpected manner) and (paragraph 426, if the Fourth Electronic Terminal Device 2502 is found legitimate in Step S2803, the Migration Authority 2501 sends, to the Fifth Electronic Terminal Device 2503, the migration request from the Fourth Electronic Terminal Device 2502).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tribble and include the above limitation using the teaching of Matsushima in order to securely communicate the key information through the trusted and secure device/environment (see paragraph 425 of Matsushima).

Claims 32-33 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Tribble (US 5,781,633) in view of Matsushima (US Pub. No. 2010/0332820) and further in view of Hayashi (US Pub. No. 2014/0050318).

As per claim 32:
The combination of Tribble and Matsushima teaches the method of communicating message between objects in different processes using public key, private key and public fingerprint (column 8, line 19-35 of Tribble) but fails to disclose:
The method of claim 31, wherein the private keys, the public keys, and the public key fingerprints are generated outside the components, the providing further comprising: injecting the private keys, the public keys, and the public key fingerprints into the components.
However, in the same field of endeavor, Hayashi teaches this limitation as, (paragraph 69 of Hayashi, the public key/private key generation unit 14 generates a public key and private key for each user) and (paragraph 130 of Hayashi, the public key/private key generation unit 14 writes the generated public key/private key pair in the temporary data storage unit 12. The communication unit 15 transmits the private key skj in the temporary data storage unit 12 to the decryption apparatus 50 under the control of the control unit 16. The key generator 10 publishes the public key pkj of the decryption apparatus 50 in the temporary data storage unit 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tribble and Matsushima to include the above limitation using the teaching of Hayashi in order to securely generate the key information using a secure and trusted third party unit and transmit the key information to decryption unit (see paragraph 69 of Hayashi).

As per claim 33:
The combination of Tribble and Matsushima teaches the method of communicating message between objects in different processes using public key, private key and public fingerprint (column 8, line 19-35 of Tribble) but fails to disclose:
The method of claim 32, wherein the private keys, the public keys, and the public key fingerprints are generated either by the source runtime environment or outside the source runtime environment and obtained by the source runtime environment.
However, in the same field of endeavor, Hayashi teaches this limitation as, (paragraph 69 of Hayashi, the public key/private key generation unit 14 generates a public key and private key for each user) and (paragraph 130 of Hayashi, the public key/private key generation unit 14 writes the generated public key/private key pair in the temporary data storage unit 12. The communication unit 15 transmits the private key skj in the temporary data storage unit 12 to the decryption apparatus 50 under the control of the control unit 16. The key generator 10 publishes the public key pkj of the decryption apparatus 50 in the temporary data storage unit 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tribble and Matsushima to include the above limitation using the teaching of Hayashi in order to securely generate the key information using a secure and trusted third party unit and transmit the key information to decryption unit (see paragraph 69 of Hayashi).

As per claim 47:
The combination of Tribble and Matsushima teaches the method of communicating message between objects in different processes using public key, private key and public fingerprint (column 8, line 19-35 of Tribble) but fails to disclose:
The method of claim 43, wherein the private key, the public key, and the public key fingerprint are generated outside the component, the method further comprising: obtaining the private key, the public key, and the public key fingerprint from the trusted network environment.
However, in the same field of endeavor, Hayashi teaches this limitation as, (paragraph 69 of Hayashi, the public key/private key generation unit 14 generates a public key and private key for each user) and (paragraph 130 of Hayashi, the public key/private key generation unit 14 writes the generated public key/private key pair in the temporary data storage unit 12. The communication unit 15 transmits the private key skj in the temporary data storage unit 12 to the decryption apparatus 50 under the control of the control unit 16. The key generator 10 publishes the public key pkj of the decryption apparatus 50 in the temporary data storage unit 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tribble and Matsushima to include the above limitation using the teaching of Hayashi in order to securely generate the key information using a secure and trusted third party unit and transmit the key information to decryption unit (see paragraph 69 of Hayashi).


Claims 40-42 and 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Tribble (US 5,781,633) in view of Matsushima (US Pub. No. 2010/0332820) and further in view of Mahamuni (US Pub. No. 2013/0219478).

As per claim 40:
The combination of Tribble and Matsushima teaches the method of communicating message between objects in different processes using public key, private key and public fingerprint (column 8, line 19-35 of Tribble) but fails to disclose:
The method of claim 31, wherein each of the components is re-migrated back to the source runtime environment for re-provisioning of the public key fingerprints before being migrated to a set of destination runtime environments.
However, in the same field of endeavor, Mahamuni teaches this limitation as, (paragraph 71 of Mahamuni, if FAR-A's keys are rolled over (changed/updated), then node 23, having been with FAR-A in the relevant past, may receive the updated key, such that if migrating back to the particular FAR (FAR-A), the node (node 23) may use the updated, and thus generally up-to-date, mesh security key, in order to avoid re-authentication, even with the updated keys while not connected to that particular network. Note also that as shown, node 12 may also have been previously joined to FAR-A, and as such, also received the updated key(s) 1125).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tribble and Matsushima to include the above limitation using the teaching of Mahamuni in order to update the key information and securely communicate using the updated key information during migrating back (see paragraph 71 of Mahamuni).

As per claim 41:
The combination of Tribble and Matsushima teaches the method of communicating message between objects in different processes using public key, private key and public fingerprint (column 8, line 19-35 of Tribble) but fails to disclose:
The method of claim 31, wherein each of the components is re-migrated back to the source runtime environment for provisioning of new public key fingerprints before being migrated to a set of destination runtime environments.
However, in the same field of endeavor, Mahamuni teaches this limitation as, (paragraph 71 of Mahamuni, if FAR-A's keys are rolled over (changed/updated), then node 23, having been with FAR-A in the relevant past, may receive the updated key, such that if migrating back to the particular FAR (FAR-A), the node (node 23) may use the updated, and thus generally up-to-date, mesh security key, in order to avoid re-authentication, even with the updated keys while not connected to that particular network. Note also that as shown, node 12 may also have been previously joined to FAR-A, and as such, also received the updated key(s) 1125).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tribble and Matsushima to include the above limitation using the teaching of Mahamuni in order to update the key information and securely communicate using the updated key information during migrating back (see paragraph 71 of Mahamuni).

As per claim 42:
The combination of Tribble and Matsushima teaches the method of communicating message between objects in different processes using public key, private key and public fingerprint (column 8, line 19-35 of Tribble) but fails to disclose:
The method of claim 40, wherein each of the components is periodically re-migrated back to the source runtime environment.
However, in the same field of endeavor, Mahamuni teaches this limitation as, (paragraph 71 of Mahamuni, if FAR-A's keys are rolled over (changed/updated), then node 23, having been with FAR-A in the relevant past, may receive the updated key, such that if migrating back to the particular FAR (FAR-A), the node (node 23) may use the updated, and thus generally up-to-date, mesh security key, in order to avoid re-authentication, even with the updated keys while not connected to that particular network. Note also that as shown, node 12 may also have been previously joined to FAR-A, and as such, also received the updated key(s) 1125).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tribble and Matsushima to include the above limitation using the teaching of Mahamuni in order to update the key information and securely communicate using the updated key information during migrating back (see paragraph 71 of Mahamuni).

As per claim 49:
The combination of Tribble and Matsushima teaches the method of communicating message between objects in different processes using public key, private key and public fingerprint (column 8, line 19-35 of Tribble) but fails to disclose:
The method of claim 43, wherein the component is re-migrated back to the trusted network environment for again obtaining the public key fingerprint of the at least one of the other components before being migrated back to the destination runtime environment.
However, in the same field of endeavor, Mahamuni teaches this limitation as, (paragraph 71 of Mahamuni, if FAR-A's keys are rolled over (changed/updated), then node 23, having been with FAR-A in the relevant past, may receive the updated key, such that if migrating back to the particular FAR (FAR-A), the node (node 23) may use the updated, and thus generally up-to-date, mesh security key, in order to avoid re-authentication, even with the updated keys while not connected to that particular network. Note also that as shown, node 12 may also have been previously joined to FAR-A, and as such, also received the updated key(s) 1125).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tribble and Matsushima to include the above limitation using the teaching of Mahamuni in order to update the key information and securely communicate using the updated key information during migrating back (see paragraph 71 of Mahamuni).

As per claim 50:
The combination of Tribble and Matsushima teaches the method of communicating message between objects in different processes using public key, private key and public fingerprint (column 8, line 19-35 of Tribble) but fails to disclose:
The method of claim 43, wherein the component is re-migrated back to the trusted network environment for obtaining a new public key fingerprint of the at least one of the other components before being migrated back to the destination runtime environment.
However, in the same field of endeavor, Mahamuni teaches this limitation as, (paragraph 71 of Mahamuni, if FAR-A's keys are rolled over (changed/updated), then node 23, having been with FAR-A in the relevant past, may receive the updated key, such that if migrating back to the particular FAR (FAR-A), the node (node 23) may use the updated, and thus generally up-to-date, mesh security key, in order to avoid re-authentication, even with the updated keys while not connected to that particular network. Note also that as shown, node 12 may also have been previously joined to FAR-A, and as such, also received the updated key(s) 1125).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tribble and Matsushima to include the above limitation using the teaching of Mahamuni in order to update the key information and securely communicate using the updated key information during migrating back (see paragraph 71 of Mahamuni).

As per claim 51:
The combination of Tribble and Matsushima teaches the method of communicating message between objects in different processes using public key, private key and public fingerprint (column 8, line 19-35 of Tribble) but fails to disclose:
The method of claim 43, wherein the component is migrated to another trusted network environment for again obtaining the public key fingerprint of the at least one of the other components before being migrated back to the destination runtime environment.
However, in the same field of endeavor, Mahamuni teaches this limitation as, (paragraph 71 of Mahamuni, if FAR-A's keys are rolled over (changed/updated), then node 23, having been with FAR-A in the relevant past, may receive the updated key, such that if migrating back to the particular FAR (FAR-A), the node (node 23) may use the updated, and thus generally up-to-date, mesh security key, in order to avoid re-authentication, even with the updated keys while not connected to that particular network. Note also that as shown, node 12 may also have been previously joined to FAR-A, and as such, also received the updated key(s) 1125).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tribble and Matsushima to include the above limitation using the teaching of Mahamuni in order to update the key information and securely communicate using the updated key information during migrating back (see paragraph 71 of Mahamuni).

As per claim 52:
The combination of Tribble and Matsushima teaches the method of communicating message between objects in different processes using public key, private key and public fingerprint (column 8, line 19-35 of Tribble) but fails to disclose:
The method of claim 43, wherein the component is migrated to another trusted network environment for obtaining a new public key fingerprint of the at least one of the other components before being migrated back to the destination runtime environment.
However, in the same field of endeavor, Mahamuni teaches this limitation as, (paragraph 71 of Mahamuni, if FAR-A's keys are rolled over (changed/updated), then node 23, having been with FAR-A in the relevant past, may receive the updated key, such that if migrating back to the particular FAR (FAR-A), the node (node 23) may use the updated, and thus generally up-to-date, mesh security key, in order to avoid re-authentication, even with the updated keys while not connected to that particular network. Note also that as shown, node 12 may also have been previously joined to FAR-A, and as such, also received the updated key(s) 1125).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Tribble and Matsushima to include the above limitation using the teaching of Mahamuni in order to update the key information and securely communicate using the updated key information during migrating back (see paragraph 71 of Mahamuni). 



Conclusion
The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure is Funayama (US Pub. No. 2018/034318)i discloses: 
a method and system in which a migration operation which is different from a normal registration operation performed on a system is started in one of a terminal before replacement and a terminal after the replacement so that a registration operation performed on the terminal after the replacement is easily completed only by causing a user to consecutively perform an authentication operation on both of the terminals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TESHOME HAILU/Primary Examiner, Art Unit 2434